Citation Nr: 0002600	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an initial compensable evaluation for 
tinea pedis and tinea versicolor.

3.  Entitlement to an initial compensable evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1976 to January 
1997.

Service connection is also in effect for chronic low back 
pain with degenerative arthritis, evaluated as 10 percent 
disabling.  That issue is not on appeal. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from the initial rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama in 
October 1997.

The veteran provided testimony before the undersigned Member 
of the Board at the RO in August 1999, a transcript of which 
is of record.  [Tr.]


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  Tinea pedis involves both feet and tinea versicolor 
involves exfoliation, crusting and redness on extensive areas 
of the veteran's trunk, chest, arms, neck and occasionally 
his face, some of which is exposed; it is recurrent but not 
constant and does not cause more than slight if any 
disfigurement.

3.  Tinnitus, due to acoustic trauma, has been persistent 
since service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an initial compensable evaluation of 10 
percent for tinea pedis and versicolor have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7813 (1999).

3.  The criteria for an initial compensable evaluation of 10 
percent for tinnitus have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6260; 64 Fed.Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection: Cervical/Neck Disorder

Well Grounded Claim: Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Summary Background

Service records show that periodically during the veteran's 
earlier service, he had experienced at least one head injury 
in 1978 or 1979 and another in April 1993.  He was seen for 
occasional neck complaints then.  

However, the veteran's predominant neck and cervical 
complaints occurred after an automobile accident in the 
spring of 1993.  The service records show that in April 1993, 
he was seen with a stiff neck, neck pain and headache for 3 
days following the car accident.  He was seen at a German 
facility in July 1993 for neck pain for which he was given 
conservative care.  [A military facility later noted that a 
German physician had interpreted the cervical X-rays as being 
negative.]

The veteran was given an orthopedic evaluation at a service 
facility in August 1993.  It was noted that he had been rear-
ended in a motor vehicular crash and acquired a whiplash 
injury on July 31, 1993 which had progressed to involve neck 
residuals.  He initially had neck spasm and now had morning 
stiffness.  The mild residual facet pain was particularly in 
the C-4/C-5 area.  There was mild limitation of motion 
ranges, left more than right and crepitus was shown.  He was 
grounded from flying for 3 weeks.  One diagnosis was 
myofascial strain; another was cervical strain.  Various 
exercises and conservative pain medication were prescribed. 

Cervical X-rays taken in November 1993 were said to show no 
significant abnormalities.  The diagnosis shown on the X-ray 
report was flexion/extension cervical strain.

On reexamination in September 1996 prior to separation, the 
veteran continued to complain of neck pain.  Motrin, Norflex 
and therapy were continued.  It was noted that the neck pain 
had continued since the 1993 auto accident.  X-rays of the 
cervical spine were reported as normal.

The October 1996 separation examination report shows the 
veteran gave a history of recurrent neck pain and reported he 
continued to take Motrin and Norflex for his neck.  He 
specifically clarified that he had had a trick neck and 
chronic pain since an auto accident in Germany in 1993.

The veteran filed his claim for service connection for a neck 
disability at the time of separation from service.

On VA examination in April 1997 the veteran reported that he 
had had neck problems ever since a motor vehicle accident in 
November 1993 when his car was struck from the rear.  He 
reported he had been told at the time that there was no 
fracture, but the neck was definitely traumatized and 
strained.  Since then, he had had continued soreness, 
particularly in the morning and late at night, and almost 
daily pain in the back of the neck.  



On examination the veteran said that the Ibuprofen he took 
for his lower back seemed to help his neck as well.  The 
examiner reported no deformity of the cervical spine and no 
tenderness.  The cervical spine was able to be flexed to 32 
degrees, extended to 35 degrees, laterally flexed bilaterally 
to 30 degrees and rotated to the right to 52 degrees and to 
the left to 66 degrees.  

Cervical X-rays were said to be normal.  The pertinent 
diagnosis was  "chronic neck pain, status post remote neck 
injury". 

At the time of the personal hearing in August 1999, the 
veteran submitted a report of a private physician's magnetic 
resonance imaging (MRI), undertaken in August 1999 [on which 
he provided a waiver of initial RO consideration].  That 
report indicated that the veteran had a history of previous 
neck trauma and had also developed right arm pain.  

The August 1999 MRI showed minimal uncinate hypertrophy and 
foraminal narrowing at C-3/C-4; minimal to mild uncinate 
hypertrophy with minimal central annular bulge with minimal-
to-mild bilateral foraminal narrowing at C-4/C-5; mild right 
and minimal left uncinate hypertrophy with superimposed 
minimal broad-based annular bulge with contained protrusion 
at C-5/C-6, with mild-to-moderate right and no left foraminal 
narrowing; mild bilateral uncinate hypertrophy and foraminal 
narrowing at C-6/C-7; and minimal uncinate hypertrophy 
without obvious foraminal narrowing at C-7/T-1.

The veteran provided testimony at to his cervical symptoms 
since the time of the inservice car accident.  



Analysis

Before the Board is permitted to undertake development of the 
evidence further, and thus make a determination as to the 
substantive merits of the case, it must address the issue of 
whether the claim is well grounded.  If so, then, and only 
then, can the case be returned to the RO for further 
development.  

As noted in the regulatory and judicial criteria discussed 
above, the threshold for finding a case to be well grounded 
in such a circumstance is much lower than for an ultimate 
substantive grant of service connection.

In this case, there is clear-cut evidence of an inservice 
trauma to the neck as a result of a 1993 auto accident with 
demonstrable symptoms at that time.  

Since then, the veteran has experienced ongoing symptoms, 
absent additional trauma per his own testimony.  

On VA examination soon after separation from service, while 
there were ongoing symptoms and demonstrated limitation of 
some motions, X-rays were negative.  The medical expert's 
diagnosis was somewhat equivocal in that it referred to 
current neck pain with "remote" history of injury, the only 
incidence of which mentioned having been that in service.  

However, more recent MRI studies have clearly shown mild to 
minimal deterioration at several levels of the cervical 
spine.

This, with consideration of the entire evidentiary record, 
appears to provide a reasonable basis for finding that the 
three primary components of the well-grounded claim have been 
met.  Accordingly, development of the evidence so as to be 
able to equitably proceed with the consideration of the claim 
on the substantive merits is appropriate.  

II. Increased Initial Ratings

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  





The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

It is noted that in the case of both the veteran's skin 
lesions and his tinnitus, he does not argue nor is there 
evidence to sustain consideration of an evaluation under 
extraschedular criteria (38 C.F.R. § 3.321) as might relate 
to the need for frequent periods of hospitalization or 
extensive time off work for either or both disabilities.


II.  Tinea versicolor and tinea pedis

Criteria

Under 38 C.F.R. § 4.118, provisions are made for rating 
dermatological disabilities such as tinea pedis and tinea 
versicolor (under Code 7813 or 7814 for instance) by 
comparison to similar skin conditions such as eczema under 
Code 7806.  

A noncompensable rating is assignable with slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assignable with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assignable 
with exudation or itching which is constant, and extensive 
lesions or marked disfigurement.  A 50 percent rating is 
assignable with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy under Code 7806.   

Factual Background

Service medical records show recurrent episodes of tinea and 
other skin disorders in various locations of the veteran's 
body including the arms, legs and torso.

On VA examination in April 1997 the veteran's skin eruptions 
were said to have existed for a period of about 10 years, 
diagnosed as tinea versicolor and involving his arms, legs, 
chest, neck and sometimes his face.  Sometimes this was 
pruritic in nature.  On occasion, he had noted some slightly 
elevated areas on the extensor surfaces of the hands over the 
past two years.  He also had a history of athlete's feet.  
Even with the use of medication, the lesions recurred.

On examination the veteran had a few scattered discrete, 
slightly elevated and slightly increased pigmented lesions on 
the extensor surface of both hands.  These were approximately 
2 mm. in diameter.  He had scattered, macular, depigmented 
areas varying from 2-3 mm. in diameter to 8 mm. on the 
posterior aspect of his back  He also had tinea pedis areas, 
scaly lesions between the toes of both feet.  He also had 
some cracking of the skin between the toes of the feet.  
Pertinent diagnoses were tinea pedis, tinea versicolor and 
solar keratosis of both hands.

In a document submitted in January 1998 the veteran reported 
that he had been given Ketoconazole 2% cream by VA to use on 
his various skin lesions when required.  He volunteered to 
stop using the cream long enough for an examination to be 
undertaken which showed him without the use of ongoing 
medications.

The veteran has since submitted a private evaluative clinical 
report showing skin lesions on the chest and neck areas as 
well as the digits and nails, and keratoses on both arms and 
mid chest.  The veteran was reported to have been taking 
medications since similar lesions erupted in service.  He was 
also noted to have some possible nail thickening due to the 
fungus.

A statement was also submitted from LTP, M.D., dated in July 
1999, to the effect that the veteran had a very long history 
of various fungal infections including tinea versicolor, 
onychomycosis, tinea pedis, and tinea cruris.  The tinea 
versicolor lesions involved the entire trunk area.  He was 
expected to have these problems for the rest of his life.

The veteran has testified that his skin lesions involve his 
feet and the tinea versicolor continued on his arms, neck, 
entire trunk, chest, shoulders and back.  Tr. at 5.  He 
indicated that it would be worse in the Spring and sometimes 
in the Fall.  Tr. at 5.  He would take pills and even when 
the areas were not as active as at other times, he would 
retain white splotches or other residuals.  Tr. at 5-6.  He 
described taking pills for two weeks, and then sweating, and 
then having to take more pills.  Tr. at 5.  When the rash was 
"full blown" it would be red, discomforting and unappealing 
to view.  Tr. at 6.  It caused some discoloration of his 
skin.  Tr. at 9.  The veteran explained that since it was on 
the exposed parts of his neck and both arms, and since it 
involved the entire trunk from neck to arms and feet, this 
was surely extensive as well as exposed.  Tr. at 6.  He 
reported that about the only place where he did not have the 
lesions was on his legs.  Tr. at 6.  On occasion, shaving 
would cause additional problem, and he had had isolated 
instances when he had lesions on his face.  Tr. at 10.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
dermatological disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
dermatological problems (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that sufficient relevant facts 
have been properly developed to their full extent for an 
equitable disposition of this issue, and that VA has met its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of a dermatological disability, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
9.  In the case at hand, the Board finds that a staged rating 
is inappropriate.

The clinical picture demonstrated since service including on 
VA examination has been relatively consistent.  In fact, the 
private medical reports have sustained the findings on VA 
evaluation and this has been entirely consistent with the 
veteran's testimony describing his ongoing skin lesions.

The tinea infection involves the veteran's chest, neck, both 
hands, his arms, his chest and his entire trunk.  As he 
notes, about the only place he has not had problems are his 
legs, although his feet are also involved.  The lesions cause 
redness and either residual pigmentation or depigmentation.  
They are periodically raised, macular and occasionally 
pruritic.

The Board finds that the evidence raises a doubt as to 
whether these skin lesions have continued to be and now are 
both extensive and in part exposed, and resolving that in the 
veteran's favor, accordingly, a 10 percent initial rating is 
warranted from the day following separation from service.  
However, it is not now shown that the veteran's tinea lesions 
are now so disfiguring or extensive or otherwise functionally 
or cosmetically significant as to warrant an evaluation in 
excess of 10 percent.

There are no other alternative criteria under which to rate 
the veteran or to assign higher ratings.


III. Tinnitus

Special Criteria

Various Codes are provided under 38 C.F.R. § 4.87 for 
evaluation of diseases of the ear.  The regulatory criteria 
for rating ear and related disorders were revised effective 
June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an initial compensable 
evaluation for tinnitus be evaluated under the pertinent 
regulations effective both before and after the recent 
amendment.  See Bernard v. Brown, 4 Vet. App. 384 (1995).

Under the provisions in effect prior to June 1999, tinnitus 
which was persistent as a symptom of head injury, concussion 
or acoustic trauma, was ratable as 10 percent disabling under 
Diagnostic Code 6260.  [Tinnitus as a symptom of organic 
brain injury is ratable under separate codes reflecting the 
organic involvement].

Since June 1999, for recurrent tinnitus, a 10 percent rating 
may be assigned under Diagnostic Code 6260.  

[The Note associated therewith states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Codes 6200, 6200, 6204 or others except when tinnitus 
supports an evaluation under one of those codes.]   

Factual Background

The veteran was a helicopter pilot in service for about 15 
years, and was exposed to ongoing acoustic trauma.  He 
complained of tinnitus including at separation.

On VA examination in April 1997 the veteran reported having 
had tinnitus for about two years.  He described the tinnitus 
as involving the left ear, and being intermittent; when the 
tinnitus occurred, he also had pain in the left ear.  It was 
recorded that he had flown helicopters in service and had 
developed the tinnitus as a result of noise exposure. 

The examiner noted that the tinnitus kept the veteran awake 
and interfered with his ability to concentrate.  The veteran 
said that the tinnitus sounded like a whistle and would occur 
several times a day, particularly if he was tired.  He said 
that on a scale of 1 to 5 with 5 being the most severe, his 
tinnitus was a "5". 

At the personal hearing in August 1999 the veteran testified 
that his tinnitus can be overcome with the use of a radio 
which he can turn up, and accordingly, does not impact his 
work as a commercial pilot at present.  Tr. at 10.  He did 
not permit the tinnitus to interfere with his work.  Tr. at 
10.  He was not receiving any care for the tinnitus.  Tr. at 
10-11.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for tinnitus 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit..  

The veteran's assertions concerning the severity of his 
tinnitus (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that sufficient relevant facts 
have been properly developed to their full extent for an 
equitable disposition of this issue, and that VA has met its 
duty to assist.  Godwin v. Derwinski, op. cit.; White v. 
Derwinski, op. cit.

The Board notes that this case involves an appeal as to the 
initial rating for tinnitus, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, op. cit.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that a staged rating is inappropriate.

The clinical picture demonstrated in the later periods of 
active service and since service including on VA examination 
has been relatively consistent.  Due to his apparent exposure 
to the acoustic trauma of being a helicopter pilot, the 
veteran developed tinnitus in his left ear.  It has been 
described as causing a periodic problem, which on inquiry is 
said to occur intermittently up to once or twice each day.  
The veteran says that his tinnitus keeps him awake, 
interferes with his ability to concentrate, sounds like a 
whistle and is a 5 out of a maximum scale of 5 for severity.  

The Board's interpretation of the evidentiary record with 
respect to the veteran's description of the frequency of his 
tinnitus permits the conclusion that it has been persistent 
since service thereby warranting assignment of an initial 
compensable evaluation of 10 percent under the previous 
criteria for rating tinnitus effective the date of the grant 
of service connection.  

The previous criteria are the more favorable criteria for 
rating the veteran's tinnitus and the grant of an initial 
compensable evaluation under those criteria is supported by 
the evidentiary record.


ORDER

The claim for entitlement to service connection for a 
cervical disorder is well-grounded.

Entitlement to an initial compensable evaluation of 10 
percent for tinea pedis and tinea versicolor is granted, 
subject to the regulatory criteria governing the payment of 
monetary awards.

Entitlement to an initial increased evaluation of 10 percent 
for tinnitus is granted, subject to the regulatory criteria 
governing the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





Because the claim of entitlement to service connection for 
cervical/neck disorder, is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to service connection for neck/cervical disorder 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
cervical and neck problems since service.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.   






2.  The RO should arrange for a VA 
orthopedic examination of the appellant 
by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
cervical/beck disorder which may be 
present.  The claims file and a separate 
copy of this remand, must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner should express an opinion as 
to the specific diagnosis(es) and 
possible versus probable etiologies of 
all current neck/cervical disabilities, 
the relationship of current symptoms to 
similar symptoms in service and, 
specifically, to inservice injuries and 
diagnoses.  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a neck/cervical 
disorder under all pertinent criteria.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

